                                                                           FILED IN OPEN COURT           ~   _
                                                                           ON" d;;i.wLrJMD
                                                                                    .
                                                                               eter A.
                                                                                          _;/,;;/
                                                                                            re, Jr., Clerk
                                                                              US District Court
                                                                              Eastern District of Nr.

                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          NO . 5:19-CR-00018-FL-2

UNITED STATES OF AMERICA

              V.


TERRY LOUIS KEARNEY

                               ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on August 15, 2019, and further evidence of record as presented by the

Government, the Court finds th at the following property is hereby forfeitable

pursuant to 21 U.S.C. § 853, as a firearm a nd ammunition used to facilitate a

violation of of 21 U.S.C. § 841(a)( l) , to wit:

       (a) One Kahr .45 caliber ha ndgun, model CW45, bearing s/n SG4490, and

       (b) any and all related ammunition ;

       AND WHEREAS, by virtue of said Memorandum of Plea Agree ment, the

U nited States is now entitled to possession of said personal property, pursuant to

Fed. R. Crim. P. 32.2(b)(3);

              It is hereby ORDERED, ADJUD GED and DECREED :

       1.     That based upon the Memorandum of Plea Agreement as to the

defendant, the United States is hereby a uthorized to seize th e above-stated personal

property, a nd it is h ereby forfeited to the United States for disposition in accordance

with the law, inc;:luding destruction, as allowed by Fed. R. Crim. P. 32.2(b) (3).       In

                                               1
accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final as to the

defendant upon entry.

      2.     That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P .

32.2(b)(4)(B).

       SO ORDERED.




                                       United States District Judge




                                          2
